336 F.2d 589
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GLOBE-WERNICKE SYSTEMS COMPANY, DIVISION OF GLOBE-WERNICKEINDUSTRIES, INC., Respondent.
No. 16067.
United States Court of Appeals Sixth Circuit.
Sept. 8, 1964.

Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., Philip Fusco, Director, Region 8, N.L.R.B., Cleveland, Ohio, for petitioner.
John R. Eastman, Raymond L. Crawford, Eastman, Stichter, Smith & Bergman, Toledo, Ohio, for respondent.
Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.


1
ORDER GRANTING SUMMARY ENFORCEMENT OF ORDER OF THE BOARD


2
The National Labor Relations Board has filed a petition for summary enforcement of its order dated April 2, 1964, in case No. 8-CA-3177.


3
The record shows that respondent did not file exceptions to any of the findings set forth in the decision of the Trial Examiner, which decision thereupon was adopted by the Board.  In the absence of extraordinary circumstances the failure of respondent to file exceptions to the decision precludes it from attacking any of the unfair labor practice findings contained therein.  29 U.S.C. 160(c); N.L.R.B. v. Ochoa Fertilizer Corp., 368 U.S. 318, 322, 82 S.ct. 344, 7 L. Ed. 2d 312.


4
Respondent opposes summary enforcement on the asserted ground that it has complied fully with the order of the Board.  Assuming that respondent has so complied (a fact which is denied by the Board), it is well settled that compliance with an order of the Board is no defense to the entry of an order of enforcement.  Abandonment of an unfair labor practice does not cause the controversy to become moot.  N.L.R.B. v. Mexia Textile Mills, Inc., 339 U.S. 563, 567, 70 S. Ct. 833, 94 L. Ed. 1067; N.L.R.B. v. Toledo Desk and Fixture Co., 158 F.2d 426 (C.A.6).


5
It is ordered that summary enforcement of the order of the Board be and hereby is granted.